IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50087
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RAMON CORDERO-GARCIA,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No.EP-98-CR-508-1-H
                         --------------------

                           October 15, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Ramon Cordero-Garcia has filed a

motion to withdraw and a brief as required by Anders v.

California, 386 U.S. 738 (1967), in this appeal of a conviction

and sentence for conspiracy to possess with intent to distribute

marijuana, a violation of 21 U.S.C. § 846.     Cordero was given an

opportunity to file a response to the motion, and he has not

responded.     Our independent review of the brief and record




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

discloses no nonfrivolous issue.   Accordingly, counsel is excused

from further responsibilities herein and the APPEAL IS DISMISSED.